

114 S1539 IS: Stop Child Summer Hunger Act of 2015
U.S. Senate
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1539IN THE SENATE OF THE UNITED STATESJune 10, 2015Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to establish a permanent, nationwide
			 summer electronic benefits transfer for children program.
	
 1.Short titleThis Act may be cited as the Stop Child Summer Hunger Act of 2015. 2.Summer electronic benefits transfer for children programSection 13(a) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1761(a)) is amended by adding at the end the following:
			
				(13)Summer electronic benefits transfer for children program
 (A)DefinitionsIn this paragraph: (i)Eligible householdThe term eligible household means a household that includes 1 or more children who are eligible to receive free or reduced price lunches under this Act or free or reduced price breakfasts under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.).
 (ii)Summer EBT cardThe term summer EBT card means an electronic benefit transfer card that is issued to an eligible household under this paragraph and limited to food purchases.
 (B)ProgramThe Secretary shall establish a program under which the Secretary shall provide to eligible households summer EBT cards for the purpose of providing access to food for children during summer months—
 (i)to reduce or eliminate the food insecurity and hunger of children; and (ii)to improve the nutritional status of children.
 (C)UseAn eligible household may use a summer EBT card only to purchase food from retail food stores that have been approved for participation in the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), in accordance with section 7(b) of that Act (7 U.S.C. 2016(b)).
 (D)AmountEach summer EBT card issued shall be in an amount of— (i)for calendar year 2017, $150 in food assistance per child per summer; and
 (ii)for each subsequent calendar year, the amount specified in clause (i) as adjusted to reflect changes in reimbursement rates for school meals under this Act between calendar year 2017 and the most recent calendar year.
 (E)TimingSummer EBT cards shall be issued at the end of the regular school year. (F)Funding (i)In generalOn October 1, 2016, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary such sums as are necessary to carry out this section, to remain available until expended.
						(ii)Receipt and
 acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under clause (i), without further appropriation. 
						(G)Regulations
 (i)In generalNot later than October 1, 2016, the Secretary shall issue regulations to carry out this paragraph. (ii)RequirementsRegulations issued under this subparagraph shall require that—
 (I)children shall be eligible to participate and shall be enrolled into the program under this paragraph for a summer without further application if the children are enrolled to participate in the free or reduced price lunch program under this Act or the free or reduced price breakfast program under the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) during the school year immediately preceding the summer; and
 (II)local educational agencies shall distribute to the families of all children enrolled in schools participating in programs authorized under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.) and, to the maximum extent practicable, the families of all children enrolled in schools of the local educational agency information, as provided by the Secretary—
 (aa)regarding the program authorized under this paragraph, including eligibility rules and how children in eligible households that are not automatically enrolled under subclause (I) may apply for program benefits; and
 (bb)to assist households receiving summer EBT cards in making healthy food choices and maximizing resources.
								(iii)Alternative timing
 (I)In generalIn issuing regulations under this subparagraph, the Secretary shall allow alternative plans for the timing of issuance of the summer electronic benefit cards under subparagraph (D) in any part of a State in which the school year does not include a typical summer break, on the condition that the Secretary determines that no alternative plan increases or decreases Federal costs.
 (II)ConsiderationsIn developing regulations under subclause (I), the Secretary shall consider the ability of a State effectively to issue benefits under an alternative schedule..